Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed 09/21/2021. Claims 1 and 19 are further amended a result of the Examiner’s Amendment and an interview conducted June 7, 2022. Claims 10-15, and 20 are cancelled. The agreed upon claim amendments are included herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DEBORAH KU, Jr. on June 7, 2022.

The application has been amended as follows: 


1.	(Currently Amended)  A method for improving electronic transaction security comprising: 
receiving, by a server and from a first user computing device over a communication network, a request for an address of a digital asset account configured to receive a deposit of a digital asset;
identifying, by the server and in response to the request, a deposit address uniquely linked to the digital asset account via a key pair specific to the deposit;
transmitting, by the server and over the communication network, data representing the identified deposit address to the first user computing device, the first user computing device comprising a display that displays a visual code that encodes the identified deposit address; 
transmitting, by the server and over the communication network, data representing the identified deposit address to a second user computing device, the second user computing device comprising a display and a camera; 
generating, on the second user computing device, an image of the visual code overlaid on a live video feed of the second user computing device camera; [[and]] 
upon a user aligning the image of the visual code overlaid on the live video feed of the second user computing device display with the visual code displayed on the first user computing device display, authenticating, by the second user computing device, the deposit address based on determining, by the second user computing device, that the aligned image overlaid on the live video feed matches the displayed visual code; and
transmitting confirmation data, by the second user computing device, to an external system handling deposits of digital assets to the digital asset account, wherein the confirmation data comprises data requesting the external system to proceed with depositing the digital asset to the digital asset account using the identified deposit address.

2.	(Previously Presented)  The method of claim 1, further comprising:
generating, by the server, the data representing the identified deposit address; and
signing, by the server, the generated data representing the identified deposit address with a private key.  

3.	(Previously Presented)  The method of claim 1, wherein the data representing the identified deposit address comprises a plaintext representation of the identified deposit address, and wherein the first user computing device and the second user computing device encode the plaintext representation as the visual code.  

4.	(Previously Presented)  The method of claim 3, wherein the first user computing device and the second user computing device encode the plaintext representation of the identified deposit address as the visual code in response to verifying a signature of the identified deposit address.

5.	(Previously Presented)  The method of claim 1, wherein the image of the visual code overlaid on the live video feed of the second user computing device camera comprises a low-opacity image.

6.	(Previously Presented)  The method of claim 1, wherein the visual code displayed on the first user computing device comprises a first colour, and wherein the image of the visual code overlaid on the live video feed of the second user computing device camera comprises a second colour different from the first colour.

7.	(Original)  The method of claim 1, wherein the visual code is a QR code.

8.	(Original)  The method of claim 1, wherein the second user computing device is a mobile phone.

9.	(Previously Presented)  The method of claim 8, wherein the mobile phone has a secure enclave. 

10.	(Cancelled)  
11.	(Cancelled)  

12.	(Canceled)  

13.	(Cancelled)  

14.	(Cancelled)  

15.	(Cancelled)  

16.	(Currently Amended)  The method of claim 1

17.	(Currently Amended)  The method of claim 1

18.	(Previously Presented)  The method of claim 17, wherein the mobile phone has a secure enclave. 

19.	(Currently Amended)  A system for improving electronic transaction security, the system comprising a server, a first user computing device, and a second user computing device, the system configured to perform operations comprising:

receiving, by [[a]] the server and from [[a]] the first user computing device over a communication network, a request for an address of a digital asset account configured to receive a deposit of a digital asset;
identifying, by the server and in response to the request, a deposit address uniquely linked to the digital asset account via a key pair specific to the deposit;
transmitting, by the server and over the communication network, data representing the identified deposit address to the first user computing device, the first user computing device comprising a display that displays a visual code that
transmitting, by the server and over the communication network, data representing the identified deposit address to [[a]] the second user computing device, the second user computing device comprising a display and a camera;
generating, on the second user computing device, an image of the visual code overlaid on a live video feed of the second user computing device camera; [[and]] 
upon a user aligning the image of the visual code overlaid on the live video feed of the second user computing device display with the visual code displayed on the first user computing device display, authenticating, by the second user computing device, the deposit address based on determining, by the second user computing device, that the aligned image overlaid on the live video feed matches the displayed visual code; and
transmitting confirmation data, by the second user computing device, to an external system handling deposits of digital assets to the digital asset account, wherein the confirmation data comprises data requesting the external system to proceed with depositing the digital asset to the digital asset account using the identified deposit address.

20.	(Cancelled)  

Reasons for Allowance
Claims 1- 9, and 16-19 are allowed. The following is an examiner’s statement of reasons for allowance: Soundararajan (US 2020/0045020) Charlton(US 10,242,477) and Zabelin (US 2018/0131976).
Soundararajan teaches blockchain addresses embedded  in QRcodes or barcodes and a user scanning the codes to retrieve the addresses. Charlton teaches a second user device and generating overlay content to display. Zabelin teaches scanning code from a live feed on another device.   
The closest prior art of record either individually or in combination fail to teach or suggest receiving, by a server and from a first user computing device over a communication network, a request for an address of a digital asset account configured to receive a deposit of a digital asset, identifying, by the server and in response to the request, a deposit address uniquely linked to the digital asset account via a key pair specific to the deposit, transmitting, by the server and over the communication network, data representing the identified deposit address to the first user computing device, the first user computing device comprising a display that displays a visual code that encodes the identified deposit address, transmitting, by the server and over the communication network, data representing the identified deposit address to a second user computing device, the second user computing device comprising a display and a camera, generating, on the second user computing device, an image of the visual code overlaid on a live video feed of the second user computing device camera, upon a user aligning the image of the visual code overlaid on the live video feed of the second user computing device display with the visual code displayed on the first user computing device display, authenticating, by the second user computing device, the deposit address based on determining, by the second user computing device, that the aligned image overlaid on the live video feed matches the displayed visual code, and transmitting confirmation data, by the second user computing device, to an external system handling deposits of digital assets to the digital asset account, wherein the confirmation data comprises data requesting the external system to proceed with depositing the digital asset to the digital asset account using the identified deposit address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685